SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED *58AND DECREED that the decision of said district court be and it hereby is AFFIRMED.
Plaintiff-appellant Nikolay Butvin appeals from the judgments of the United States District Court for the Southern District of New York (Keenan, J.) entered on June 26, 2000, dismissing plaintiffs Amended Complaint in its entirety and granting plaintiffs request to amend the Amended Complaint in part, and on March 7, 2001, dismissing plaintiffs Second Amended Complaint and denying plaintiffs motion for leave to file a Third Amended Complaint. Butvin challenges the district court’s dismissal of his amended complaints for failure to state a claim, specifically appealing the viability of his securities fraud, common law fraud, and two breach of contract claims. We find that the district court properly dismissed Butrin’s complaints and affirm for substantially the same reasons as stated by the district court.
The judgment of the district court is AFFIRMED.